--------------------------------------------------------------------------------

Exhibit 10.2




GRAPHIC [img001.jpg]


On2 Technologies, Inc.
3 Corporate Drive, Suite 100
Clifton Park, NY 12065


February 19, 2009




Wayne A. Boomer, Jr.
38 Winnie Ave,
Ravena, NY 12143


Dear Wayne:


We are pleased to confirm our offer of “at will” employment to you with On2
Technologies, Inc. ("On2").  We have an exciting future and a challenging role
for you to fill in helping make our future a success.  The following is our
understanding of the terms of your employment:


Position:
Senior Vice President and Chief Financial Officer, reporting to Matthew C.
Frost, Interim CEO and COO.
   
Start Date:
Your employment and appointment to the position described above will commence
upon the resignation or termination of On2’s current Chief Financial Officer.
However, in order to ensure a smooth transition and begin the process of getting
familiarized with our business, we would like to engage you as a consultant
working at our Clifton Park office beginning on or about February 26, 2009 for a
consulting fee of $666.66 per day. Such consulting services will be performed
pursuant to a mutually acceptable consulting agreement.
   
Salary:
Your salary will be paid at the semi-monthly rate of $6666.66, pro-rated based
on date of hire (equivalent to $160,000.00 per annum) less applicable
deductions, payable in accordance with On2's payroll policy.
   
Bonus:
You will be eligible to participate in On2’s senior management bonus plan with a
maximum bonus of 20% of annual salary.
   
Equity Grant:
Subject to approval by On2’s compensation committee, you will receive a
restricted stock grant of 175,000 shares of On2 common stock under On2’s 2005
Incentive Compensation Plan. This grant will vest in three equal installments:
1/3 on the first anniversary of your start date, 1/3 on the second anniversary
of your start date and 1/3 on the third anniversary of your start date.

 

--------------------------------------------------------------------------------


 
Vacation:
15 days per year, pro-rated from your start date for the year 2009.
   
Performance
You will receive an initial performance review approximately six months
Review:
after your start date, with subsequent performance reviews to be conducted on an
annual basis unless otherwise determined by On2.





You will be eligible to participate in our standard employee benefits programs,
which will be explained to you on your start date.  Please understand that this
offer is contingent upon a satisfactory reference and background check, as well
as you producing identification to prove you are eligible to work in the United
States.  You will also be required to sign a Non-competition, Non-disclosure,
Proprietary Information and Patent and Invention Assignment Agreement.


We are glad you chose to join On2 Technologies, Inc. as a full-time
employee.  Please feel free to contact me with any questions.





   
Sincerely,
                 
/s/ Matthew C. Frost
 
/s/ Yvonne J. Petro
         
Matthew C. Frost
 
Yvonne J. Petro
 
Interim CEO and COO
 
Human Resources Director
 

 




Offer Accepted
/s/ Wayne A. Boomer
 



Dated
2/26/09
 

 